ORDER
These consolidated appeals were argued on September 27, 2007. Nearly six *946months later we granted the parties’ motion to stay proceedings pending the outcome of their settlement efforts. On June 26, 2008, the parties filed a joint motion to vacate the underlying jury verdict and judgment as a condition to the proposed settlement agreement they had reached. We issued a limited remand to the district court to allow the court to inform us if it was inclined to vacate the jury verdict and judgment. See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994); Marseilles Hydro Power LLC v. Marseilles Land & Water Co., 481 F.3d 1002 (7th Cir.2007). In response the district court issued an Opinion and Order on August 15, 2008, 2008 WL 3874685, advising us that it is inclined to grant the joint request to vacate the jury verdict and judgment. Accordingly, the case is REMANDED to the district court for further proceedings.